ORDER

PER CURIAM:
AND NOW, this 8th day of February, 1999, Petitioner James Shady’s Petition for Allowance of Appeal is GRANTED, the Order of the Commonwealth Court is VACATED to the extent that it reinstates the workers compensation judge’s *86decision granting Respondent’s petition to modify Petitioner James Shady’s benefits using calculations based on the salary of the copywriter’s job, and the case is REMANDED to the workers compensation judge with directions to recalculate the modification of Petitioner James Shady’s benefits based on the salary of the higher paying of the following two jobs that Petitioner was referred to and failed to pursue in good faith: 1.) the cashier’s job at Ruthfred Food Market; and 2.) the position as a teen parent program facilitator at From Birth to Five.
IT IS FURTHER ORDERED that Medvid, Inc.’s Cross-Petition for Allowance of Appeal is hereby DENIED.